Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US 0211489).
Regarding claim 1, Allen discloses a writing instrument holder chucking a writing instrument (B), a width of a rear end part (b’) of which is larger than a width of a shaft thereof (col. 2, ll. 7-12), the writing instrument holder including: a barrel (C) that houses at least a part of the writing instrument; and a chuck (forward end of A) that chucks the writing instrument, wherein the barrel has a front end opening, through which a front end part of the writing instrument can pass, and a rear end opening, through which a rear end part of the writing instrument can pass (Fig. 1).

Regarding claim 2, Allen discloses the writing instrument holder according to claim 1, wherein the barrel includes one inner diameter part which is larger than the width of the shaft of the writing instrument and which is smaller than the width of the rear end part of the writing instrument, and another inner diameter part which is larger than the width of the rear end part of the writing instrument (col. 2, ll. 7-12 and Fig. 1).
Regarding claims 3 and 4, Allen discloses the writing instrument holder according to claims 1 or 2, respectively, further including a top crown (A) that blocks the rear end opening of the barrel.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen as applied to claims 1-4 above, and further in view of Chuang (US 5984550).
Regarding claims 5-8, Allen teaches the writing instrument holder according to claims 1-4, but does not teach a cap that is attachable to and detachable from a front end part or rear end part of the barrel.
Chuang teaches a cap (7) that is attachable to and detachable from a front end part or rear end part of a barrel (1).
.
Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen as applied to claims 1-4 above, and further in view of Grossman (US 2008/0075520).
Regarding claims 9-12, Allen teaches the writing instrument holder according to claims 1-4, but does not teach a writing instrument holder set in which a plurality of the writing instrument holders is combined wherein a barrel of one writing instrument holder is configured so as to be shorter than a barrel of another writing instrument holder.
Grossman teaches a writing instrument holder (20) that is provided in a variety of sizes (¶24).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided a set of writing instrument holders, wherein a barrel of one writing instrument holder is configured so as to be shorter than a barrel of another writing instrument holder for the purpose of providing a variety of writing instrument holders suited to different applications (Grossman, ¶24).
Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Chuang as applied to claims 5-8 above, and further in view of Grossman.
Regarding claims 13-16, Allen teaches the writing instrument holder according to claims 5-8, but does not teach a writing instrument holder set in which a plurality of the writing instrument holders is combined wherein a barrel of one writing instrument holder is configured so as to be shorter than a barrel of another writing instrument holder.
Grossman teaches a writing instrument holder (20) that is provided in a variety of sizes (¶24).
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 338611 is cited as directed to the state of the art as teaching a writing tool holder with a chuck (j) and a stop (D), and U.S Patent No. 3603693 is cited as directed to the general state of the art of writing tool holders with a chuck (12) and a cap (30) and U.S. Patent No.2056384 is cited as directed to the general state of the art of writing tool holders with a chuck (18) and a cap (15a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BRADLEY S OLIVER/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754